Citation Nr: 1640433	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  11-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a disability manifest by dizziness. 

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Board denied an effective date earlier than August 9, 2010, for the grant of service connection for a right ankle disability.  At that time, the Board also remanded the remaining claims to the RO for additional development.

Upon return from the RO, the Board issued a decision in February 2015 denying service connection for (1) headaches, (2) a disability manifest by dizziness, and (3) a back disability, and also (4) an initial disability rating in excess of 10 percent for a right ankle disability.  The Board also remanded the issues of entitlement to service connection for (1) a right knee disability, (2) a right leg disability, (3) a left lower abdomen disability, and (4) a right hip disability.

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in December 2015 granting a December 2015 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the Board's decision denying service connection for (1) headaches, (2) a disability manifest by dizziness, and (3) a back disability, and that denied (4) an initial rating in excess of 10 percent for a right ankle disability, for action consistent with the terms of the JMPR.  Those four issues are currently before the Board pursuant to the Court's order. 

With regard to the four issues remanded by the Board in February 2015, a rating decision was issued in March 2015 granting service connection for right knee strain.  Then, a second rating decision was issued in July 2015 granting service connection for left hip osteoarthritis (not an issue before the Board in February 2015).  Since that time, the Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the March 2015 and July 2015 rating decisions, including the schedular ratings or effective dates assigned by the RO.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Upon return to the Board in September 2015, the issues of service connection for a right hip disorder and a left lower abdomen disorder were denied.  A search of the online docket database on the website of the Court shows that the Veteran did not appeal that portion of the Board's decision.  The Board also remanded the claim of service connection for a right leg disorder, and that issue is now before the Board upon return from the RO.  

Following the last adjudication of the case by the RO, additional pertinent evidence was added to the claims file.  The Veteran waived initial RO jurisdiction of this evidence in September 2016.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not filed a VA Form 21-8940, and he has not indicated that the service-connected right ankle disability affected his ability to work.  For instance, on his application for Social Security disability benefits, he listed multiple disabilities, but not the right ankle.  Also, an October 2010 VA examination shows that he had been able to work during the course of a workday despite ankle pain.  He indicated that he "would miss up to a day a month secondary to issues of abdominal pain and right lower extremity pain.  He further reported that, although he was not working, it was due to "issues with the company" and not disability.  Thus, it does not appear that he is claiming unemployability due to a service-connected disability.  See Rice, 22 Vet. App. at 453-54.  The Veteran is free to raise a TDIU claim at any time in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.

The decision below addresses the service connection claims pertaining to the right leg, headaches, and dizziness.  The issues of service connection for a back condition and entitlement to a higher initial rating for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disorder in the right leg apart from those disorders present in the right hip, right knee, and right ankle.  

2.  Any current headache disorder did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.

3.  Any current disability manifest by dizziness did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish service connection for headaches have not been met.  38 U.S.C.A. s§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria to establish service connection for a disability manifest by dizziness have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Discussion

A.  Right Leg

As shown by his July 2010 informal claim, the Veteran maintains that he has a current right leg condition for which service connection should be granted.  

After careful consideration of the record, the Board must deny the claim as the evidence establishes that there is no current diagnosis in the right leg other than those conditions separately claimed and considered.  

Specifically, the Veteran is currently service connected for disabilities of the right knee and right ankle.  He separately filed a claim of service connection for a right hip disorder, which was finally denied by the Board in September 2015.  Thus, the scope of the instant claim is limited to consideration of a right leg disorder other than the right hip, right knee, and right ankle.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this regard, the evidence shows intermittent complaints of pain and weakness in the right leg.  For instance, he complained of muscle pain at VA in April 2010, at which time a diagnosis of diffuse myalgias, likely related to statins, was made.  A November 2010 emergency room evaluation also found mild proximal weakness in the right leg.  A November 2010 VA mental health note referred to this earlier evaluation, and indicated that "[a]pparently nothing serious was found on investigations at that time."  A second incident had happened one month later; which was related to the Veteran's transient ischemic attacks (TIAs).  Again in December 2010, the Veteran was seen for three week follow-up after a TIA with complaints of feeling weak and tired and legs wanting to give out.  The Veteran was evaluated by VA Neurology in August 2013 for forgetfulness, and this evaluation noted myalgia as an "other medical condition."   More recently, in October 2014, he had further complaints of his legs feeling fatigued/tired intermittently.  In May 2015, it was noted that his statin medication (atorvastatin) was on hold secondary to due to liver function test (LVT) elevation.  

This evidence shows ongoing symptoms in the right lower extremity.  However, the Board obtained a VA opinion in October 2015, which establishes that these complaints do not represent a distinct disorder in the right leg.  The VA examiner gave the following opinion:

The Veteran is s[ervice-]c[onnected] for his r[ight] knee(r[ight] knee strain) & r[ight] ankle(r[ight] chronic ankle strain), also please see ratings for diagnosis rendered in records.

There is 'no' other r[ight] leg disorder on record review [sic] from time of service until the current time of the remand (9-2015).  Myalgia on review of over 120 electronic records in CPRS is cited on Neurololgy [sic] visit, Omaha, NE, VA...date 8-2013.  This myalgia reported during that clinical visit is 'not' specific to the r[ight] leg.  Myalgia is a type of 'aching of the muscle' most commonly associated with 'statin' medicine use to treat high cholesterol levels.  It is noted on recent CPRS record review, Atorvastatin has been on 'hold' due to elevated LFT's.  Again, there is 'no new evidence' that cites myalgia is specific to the r[ight] leg on this examiners record review [sic].  Thus, since no new diagnosed r[ight] leg disorder or myalgia speicific [sic] to the right leg...this examiner cannot provide the opinion 'more likely, as likely, or less likely than not' since these conditions do not exist in this examiners opinion.  This concludes my opinion comments on [the Veteran].

(All CAPS in examiner's opinion modified for readability.)  

In reaching this opinion, the October 2015 VA examiner took into account the Veteran's own statements regarding his symptoms, but found that "this is 'subjective' symptom reporting, but the lay evidence gives 'no' credible basis for diagnosis or etiology in this examiners opinion."

The Board finds that this VA examiner's October 2015 opinion is the most persuasive evidence and is determinative as to the current disability element of the right leg claim.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant post-service information showing symptoms in the context of statin use.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The remaining evidence does not tend to undermine or contradict the VA examiner's conclusion.  Thus, the Board has no basis to question the VA examiner's October 2015 opinion.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015) (the Board must cite independent medical evidence to corroborate any finding regarding a medical question that is not the type for which lay evidence is competent); Monzingo, 26 Vet. App. at 105-06.  

The Board wishes to highlight this VA examiner's opinion that the Veteran's lay statements did not provide a "credible basis" for a diagnosis.  Generally, credibility determinations are an adjudicative determination within the Board's authority.  However, VA examiners are required to evaluate the medical significance of the evidence, which includes the credibility of the evidence, which is what the VA examiner did here.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

Moreover, in context, it does not appear that the VA examiner was actually discounting the credibility of the Veteran's lay statements.  Instead, it appears that the VA examiner was using the word "credibility" in the colloquial sense of legal competency.  Thus, the VA examiner's statement regarding credibility does not materially diminish the overall weight of the opinion.  See Monzingo, 26 Vet. App. at 105-06 (a VA examination report "must be read as a whole" to determine the examiner's rationale.)  In short, this October 2015 VA examiner's opinion is the most probative evidence of record.

Previously, this same VA examiner gave an opinion in February 2015.  The Board, in its September 2015 remand, explained that the February 2015 opinion did not address whether a diagnosis of myalgia had been made at any time during the pendency of the claim.  As shown, the VA examiner in October 2015 acknowledged the indications of myalgia throughout the appeal period, but explained that these complaints do not represent a diagnosed disorder.  Accordingly, there was substantial compliance with the Board's September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Board's September 2015 remand also directed the examiner to provide opinions regarding the nexus questions in this case.  The October 2015 examiner, upon remand, stated that these questions were a "moot point, since no new r[ight] leg disorder diagnosed in this examiners opinion."  (All CAPS in the examiner's opinion modified for readability.)  The Board agrees.  Without a diagnosed or otherwise sufficiently identified disorder in the right leg, the question of whether a right leg disorder may be related to service or a service-connected disability is moot.  See, e.g., Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (addressing the conditional nature of the three service connection elements).  Thus, there was also substantial compliance with this part of the Board's September 2015 remand.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 104-05.

Different VA examiners previously gave opinions on this matter in October 2010 and July 2014.  For the reasons stated in the Board's prior remand directives, those opinions were not adequate to resolve the appeal.  At present, the Board finds no reason to revisit those opinions as they have not been modified in any way.  Because they are not probative, those opinions do not provide evidence either for or against a nexus.

The Veteran himself asserts that he has a current diagnosis in the right leg for which service connection should be granted.  There is no reason to discount the credibility of his statements.  However, while the Veteran disagrees with the VA examiner's opinion, it is a complex medical question outside the competence of a non-medical expert to determine whether a current diagnosis exists in his right leg apart from those medical conditions separately diagnosed in other nearby body areas.  This question involves complex medical matters requiring expert consideration of the nature of the Veteran's current symptoms and the medical significance of those factors.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base a diagnosis.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the October 2015 VA examiner's medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, the Veteran's statements are not adequate to rebut the VA examiner's opinion, nor are they otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a current disability in the right leg.  See Fountain, 27 Vet. App. at 274-75.

In conclusion, the most probative evidence of record establishes that there is currently no diagnosed medical condition in the right leg, or an otherwise identified disability of the right leg.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a right leg disorder.  

B.  Headaches

The Veteran and his representative next contend that service connection for headaches should be granted because he began to have headaches around the time of his discharge from service.  He indicates that his headaches have continued since his service and have progressively worsened. 

(1)  Current Disability

With regard to a current disability, post-service treatment records, dating from 1999, show the Veteran first reported having a light headache in November 2010.  In December 2010 he reported having headaches with some nausea that were thought to be the result of his intolerance to a prescribed medication.  ("Veteran intolerant of this medication due to persistent headaches and nausea.  Headaches are repo[r]ted at a fairly high incidence with Aggrenox.")

An August 2011 treatment record indicated that the Veteran was having daily headaches.  The assessment was headaches, and it was planned to check his West Nile titer.  

Next, VA treatment records from September 2011 show that the Veteran had symptoms, including headaches, and a history suggestive of a transient ischemic attacks (TIA).  However, MRI/MRA studies of the head were not abnormal and he was currently without symptoms.  A September 2011 Neurology evaluation shows assessments of basilar migraine, tension headaches and possible sleep apnea.  The examiner's differential diagnosis was episodic ataxia, and the examiner opined that the Veteran's symptoms were very unlikely to be the result of TIA's as evidenced by essentially normal MRI/MRA studies of the brain with no evidence of lesions. 

Subsequent treatment records show ongoing diagnoses of basilar, tension and migraine headaches. 

This evidence establishes that the Veteran has a current disability for the claimed condition.  

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record shows that the Veteran experienced headaches during service.  His service treatment records (STRs) repeatedly demonstrate complaints of headaches, which were treated in the context of other diagnoses.  For instance, in August 1980, he was treated for symptoms of the flu, including headaches.  In February 1983, he had multiple complaints, including headaches, associated with gastritis.  Treatment in September 1983 for rhinorrhea involved complaints of headaches.  In October 1983, he complained of headaches with an assessment of upper respiratory infection, rule out strep.  In May 1984 he complained of a constant aching headache in the right temporal area.  The assessment was questionable eye strain secondary to a new prescription.  

This evidence establishes that the Veteran had treatment for headaches during service.  Accordingly, the second element of a service connection claim, in-service incurrence a disease or injury, is established.  

This evidence does not establish a chronic headache disease during service for which a grant of service connection may be made under 38 C.F.R. § 3.303(b), even when assuming that his current headache condition represents an "other organic diseases of the nervous system."  See 38 C.F.R. § 3.309(a).  No chronic headache diagnosis was made, and his treatment for headaches, as shown, was in the context of other diseases.  


(3)  Nexus

Although the Veteran is currently diagnosed with headaches and experienced headaches during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

As a threshold matter, the current diagnoses may be consistent with a chronic disease listed in 3.309(a).  However, as indicated, a headache condition was not established during service as chronic.  38 C.F.R. § 3.303(b).  Alternatively, the Veteran maintains that he had a continuity of symptomatology since service.  

A July 2014 VA examiner, while acknowledging that the Veteran reported having headaches for approximately 20 years, noted that headaches were first noted in medical records in 2010 after his hospitalization for a TIA, and that he was not diagnosed with migraine headaches until 2011 during a disability assessment.  The examiner opined that the medical evidence supported the onset of the Veteran's headaches after the onset of his TIA.  The examiner opined that it was less likely than not that the Veteran's headaches had their onset in-service or were the result of his service. 

The Board previously denied this claim in February 2015 on this same record.  Because no further material evidence has been developed on this issue, the Board finds no basis to reverse its prior analysis.  In this regard, the parties to the December 2015 JMPR at the Court did not identify any deficiency in the Board's analysis.  Instead, the parties agreed that remand was warranted for the Board to provide an adequate statement of reasons or bases regarding whether VA obtained the Veteran's Social Security Administration (SSA) records prior to the Board decision.  

After further review, it is clear that the SSA records were associated with the record at the time of the Board's February 2015 decision.  As indicated in the JMPR,   according to the Veterans Benefits Management System (VBMS), those SSA records were received in May 2015 (and uploaded in June 2015), which would have been after the Board's February 2015 decision.  

However, this is obviously an archiving error.  First, the SSA records, as currently uploaded into VBMS, contain handwritten sticky notes.  Because handwritten sticky notes cannot be created within VBMS, their existence tends to establish that the SSA records were first reviewed in a paper format before being uploaded.  

More determinatively, a July 2014 supplemental statement of the case (SSOC) lists those SSA records as evidence in the claims file at that time ("Social Security Administration records to include treatment from the Nebraska Western Iowa VA Health Care System and St. Francis Medical Center.")  This alone is a definitive showing that the SSA records had already been obtained by the time of the February 2015 Board decision pursuant to the Board's prior June 2014 remand directives.  

Also notable, the July 2014 VA examiner cited a November 2010 "note" showing a diagnosis of muscle weakness, possible TIA, and vitamin D deficiency.  This "note," which is a November 2010 discharge record from a private hospital admission, is currently available only in the Veteran's SSA records.  The July 2014 VA examiner could not have reviewed that note if the SSA records had not been obtained by that time.  Thus, there is no doubt that the SSA records were associated with the claims file at the time of the February 2015 Board decision.  

Correspondingly, it is certain that the Board considered those SSA records in its February 2015 decision.  As such, there is no basis for altering its prior decision on this claim.  See Castellano v. Shinseki, 25 Vet. App. 146, 159-61 (2011) (upon remand from the Court, the Board may reinstate its prior determination by replicating the same language in its prior decision without violating Stegall, provided that the Board actually reconsiders the evidence and responds to all additional evidence and argument raised on remand).  

In short, the most probative evidence establishes that the Veteran's headaches are less likely than not related to service.  To the extent the Veteran asserts that his headaches are due to service, this question is outside the scope of a non-medical expert.  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus.  See Fountain, 27 Vet. App. at 274-75.  Furthermore, to the extent the parties to the JMPR were unsure whether the SSA records were in the claims file at the time of the prior Board decision, the record shows, as indicated, that they were so included.  

Consequently, the competent and credible evidence is not currently in equipoise in establishing that headaches, to include basilar, migraine and tension, are related to service; thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for headaches is not warranted.  

C.  Dizziness

The Veteran contends that he has experienced episodes of dizziness since his active duty service. 

(1)  Current Disability

The record on appeal confirms a current diagnosis.  

Post-service treatment records, dating from 1999, show the Veteran first reported dizziness in June 2005, during primary care and audiology consultations.  In December 2005 he reported having had two episodes of chest pressure associated with dizziness.  The diagnoses included dizziness.

In January 2006, he reported four episodes of acute onset of dizziness and leg weakness with near syncope.  He was initially diagnosed with anterior wall ischemia and underwent testing for cardiomyopathy.  However, a heart catheterization study was normal.  An April 2006 treatment record indicates that the Veteran had short episodes of vertigo in response to head movement.  The diagnosis was benign paroxysmal positional vertigo (BPPV).

In September 2010, the Veteran complained of chronic dizziness and reported that he became mildly dizzy when going from sitting to rising or with sudden movement of his head.   A VA examiner in October 2010 likewise concluded that the Veteran's current dizziness appeared to be consistent with BPPV. 

Subsequent treatment records indicate that the Veteran's complaints of dizziness in August 2011 were attributed to a clinical picture that was consistent with TIA.  An August 2011 private discharge treatment records show the Veteran was provided documents regarding Meniere's disease and vertigo.  A September 2011 treatment record further indicated that the Veteran's psychotropic medications could contribute to his dizziness.  An August 2012 treatment record notes the Veteran's complaints of new onset dizziness, which happened while lying in bed.  The diagnosis was vertigo.  In October 2012, the Veteran complained of dizziness of two days' duration.  The impression was dizziness, suspect hypovolemia. 

In light of these diagnoses, including vertigo and BPPV, a current disability is established, and the first requirement to establish service connection, evidence of a current disability, has been met as to this claim. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran experienced symptoms of dizziness during service.  

His STRs, in particular, reflect ongoing complaints of dizziness.  For instance, he complained of dizziness in August 1981 after receiving six bee stings.  He had complaints of dizziness in December 1981 related to an upper respiratory infection (URI), and in December 1981 related to the flu.  He had further complaints of dizziness in June 1982 (viral URI, gastroenteritis), September 1982 (fatigue), October 1982 (fatigue, signs of virus), January 1983 (three times for flu, gastroenteritis/questionable onset of flu, and flu), and June 1983 (possible gastroenteritis).  

This evidence establishes that the Veteran had symptoms involving dizziness during service.  Therefore, the second requirement to establish service connection is established.

This evidence does not establish a chronic disease associated with the dizziness during service for which a grant of service connection may be made under 38 C.F.R. § 3.303(b), even when assuming that his current diagnosis represents an "other organic diseases of the nervous system."  See 38 C.F.R. § 3.309(a).  A VA examiner in October 2010 specifically addressed this question, and concluded that, while there was some notation of complaints of dizziness in the Veteran's STRs, the in-service complaints were nonspecific, and at times associated with other symptoms including flu-like symptoms. 

(3) Nexus

Although the Veteran is currently diagnosed with a condition and experienced dizziness during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

As a threshold matter, the current diagnoses may be consistent with a chronic disease listed in 3.309(a).  However, as indicated, a disease associated with the dizziness was not established as chronic during service.  38 C.F.R. § 3.303(b).  Alternatively, the Veteran maintains that he had a continuity of symptomatology since service.  

An October 2010 VA examiner concluded that his current dizziness was less likely than not due to or the result of his service. 

Likewise, a July 2014 VA examiner, while acknowledging the Veteran's report of having had episodic dizziness for approximately 20 years, noted that substantial dizziness was first noted with the onset of TIA.  The examiner further noted that the Veteran denied any treatment for dizziness other than for TIA.  The examiner opined that the medical evidence supported the onset of the Veteran's dizziness after the onset of his TIA several years before.  The examiner opined that it was less likely than not that the Veteran's dizziness had its onset in service or was the result of his service. 

The Board previously denied the claim in February 2015 on this same record.  Because no further material evidence has been developed on this issue, the Board finds no basis to reverse its prior analysis.  In this regard, the parties to the December 2015 JMPR at the Court did not identify any deficiency in the Board's analysis.  Instead, the parties agreed that remand was warranted for the Board to provide an adequate statement of reasons or bases regarding whether VA obtained the Veteran's SSA records prior to the Board decision.  As explained herein above, it is clear that the SSA records were associated with the record at the time of the Board's February 2015 decision.  

As such, similar to the headaches claim, there is no basis for the Board to alter its prior decision on this claim.  See Castellano, 25 Vet. App. at 159-61.  In short, the probative evidence makes it more likely than not that the Veteran's dizziness is unrelated to service.  To the extent the Veteran asserts that his dizziness is due to service, this question is outside the scope of a non-medical expert.  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  See Fountain, 27 Vet. App. at 274-75.  Furthermore, to the extent the parties to the JMPR were unsure whether the SSA records were in the claims file at the time of the prior Board decision, the record shows, as indicated, that they were so included.  

Consequently, the competent and credible evidence is not currently in equipoise in establishing that dizziness is related to service; thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for dizziness is not warranted.  


ORDER

Service connection for a right leg disorder is denied.  

Service connection for headaches is denied.

Service connection for a disability manifested by dizziness is denied
REMAND

The Board has conducted a preliminary review of the issues involving service connection for a back condition and entitlement to a higher initial rating for a right ankle disability, but has found that further evidentiary development is warranted before a final decision may be reached.  

With regard to the claim of service connection for a low back condition, the parties to the December 2015 JMPR noted that the Board did not consider potentially relevant evidence of record, specifically, treatment during service in June 1982 and August 1983 involving back pain.  The Board now observes that an October 2010 VA examiner, in turn, did not consider these additional instances of back pain during service.  Although the VA examiner ultimately determined that the Veteran's current back condition was consistent with the normal aging process, it is not clear from the VA examiner's opinion that the additional in-service complaints of back pain would not impact this ultimate conclusion.  In fact, the VA examiner, immediately before stating that the Veteran's current condition was consistent with the normal aging process, specifically stated that there was "[n]o evidence in [the] STR [the V]eteran was treated for [a] back condition."  Thus, by citing the absence of evidence in the STRs, it would appear that the VA examiner may have found this a factor in reaching his ultimate opinion.  For this reason, the Board finds that a new opinion is needed to consider all of the relevant instances of treatment during service for back pain.  

With regard to the claim for a higher rating for the right ankle disability, a new examination is needed for a medical opinion consistent with the Court's decision in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Specifically, although VA examinations have been conducted to evaluate the severity of his right ankle condition, those examinations do not reflect the range of motion testing listed in the final sentence of § 4.59 (or indicate that such testing was not necessary).  See Correia, 28 Vet. App. at 169-170.  Thus, a new examination is needed.  

Accordingly, these issues are REMANDED for the following actions:

1.  Arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the June 2011 (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed low back condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the results of the prior examination, plus the Veteran's lay assertions regarding the history of his symptomatology, and the STRs showing treatment for the back.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that a back disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (a), the examiner is asked to specifically address treatment during service in June 1982 and August 1983 for pain in the back.  

(b)  If not directly related to service on the basis of question (b), is any low back condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has any low back disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. 

2.  Also, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right ankle condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right ankle condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


